STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 31, 2017
               Plaintiff-Appellee,

v                                                                  No. 328735
                                                                   Wayne Circuit Court
LAMONT DALVON HODGES,                                              LC No. 14-007697-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and SAAD, JJ.

PER CURIAM.

     Following a bench trial, the court convicted defendant of felon in possession of a firearm,
MCL 750.224; carrying a concealed weapon (CCW), MCL 750.227; possession of marijuana,
MCL 333.7403(2)(d); and felony-firearm, MCL 750.227b. We affirm.

       Defendant was arrested by two Detroit Transit Corporation police officers who
approached him at the 360 Rosa Parks Transit Center while he was rolling a marijuana cigarette.
One officer testified that as he walked toward defendant, he asked defendant to put his hands up
and “keep them where I could see them.” Instead, defendant reached toward the right pocket of
his sweatshirt, and the officer put a hand on defendant to restrain him. As he was restraining
defendant, a firearm apparently fell out of the pocket of defendant’s sweatshirt and was
recovered from the ground. While searching defendant following his arrest, the officers
discovered 17 baggies of marijuana in the pocket of his sweatshirt.

        Defendant argues that the search that led to the discovery of the firearm and marijuana
was illegal because the officers did not have a reasonable suspicion that criminal activity was
afoot, pursuant to Terry v Ohio, 392 U.S. 1, 30; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968). Therefore,
defendant asserts that the trial court erred when it admitted the firearm and marijuana because
they were fruit of the illegal search. Defendant also argues that he was denied his due process
rights when the prosecution failed to produce several res gestae witnesses. We hold that the trial
court did not err by admitting the evidence, that counsel did not provide ineffective assistance,
and that defendant has not shown that his constitutional rights were violated by any action or
failure to act by the prosecutor.

                                          I. SEIZURE



                                               -1-
       Defendant argues that the officers lacked reasonable suspicion to stop him because when
they approached him from behind, they merely saw him rolling a cigarette, which is not illegal.
Defendant claims that “[i]t would have been impossible” to identify that the material being used
was marijuana rather than legal tobacco. We disagree.

        In People v Jenkins, 472 Mich. 26; 691 NW2d 759 (2005), our Supreme Court held that
“[u]nder certain circumstances, a police officer may approach and temporarily detain a person
for the purpose of investigating possible criminal behavior even though there is no probable
cause to support an arrest.” Id. at 32, citing Terry, 392 U.S. at 22. The Court further stated that

       [a] brief detention does not violate the Fourth Amendment if the officer has a
       reasonably articulable suspicion that criminal activity is afoot. Whether an officer
       has a reasonable suspicion to make such an investigatory stop is determined case
       by case, on the basis of an analysis of the totality of the facts and circumstances.
       A determination regarding whether a reasonable suspicion exists must be based
       on commonsense judgments and inferences about human behavior. [Id.
       (quotation marks and citations omitted).]

        Here, Officer Robert McArthur testified that he approached defendant from defendant’s
side, not from the rear.1 Further, he testified that he was only about five or six feet away from
defendant when he observed him “rolling what appeared to be a marijuana cigarette.” McArthur
also stated that during his lengthy career in law enforcement, he had seen marijuana numerous
times, including while working with the Drug Enforcement Agency and the narcotics division of
the Inkster Police Department. Based on his experience, the officer recognized the substance in
defendant’s possession as marijuana because of its green, rather than brown (like tobacco) color.
Thus, contrary to defendant’s assertion on appeal, McArthur did not approach defendant from
behind—thus, he was able to clearly see defendant roll his cigarette. Moreover, the evidence
shows that McArthur possessed sufficient knowledge to be able to distinguish between tobacco
and marijuana from a short distance away. Accordingly, we hold that the facts were sufficient to
raise a reasonable suspicion in Officer McArthur’s mind in order for him to conduct an
investigatory stop of defendant and that the seized marijuana and handgun were not the fruit of
an illegal search.2

                                  II. RES GESTAE WITNESSES

       Defendant argues that he was deprived of his rights to due process and compulsory
process by the prosecution’s failure to assist the defense in producing res gestae witnesses—
individuals who were allegedly present during and after defendant’s arrest. Defendant testified


1
  Officer McArthur’s partner, Officer Charles Corley, testified that he approached defendant
from the rear.
2
  Defendant’s alternate argument that his trial counsel was ineffective for failing to raise this
issue at the trial court also fails because counsel is not ineffective for failing to raise a meritless
issue. See People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).


                                                 -2-
that some of his “associates,” as well as several strangers, were present before and during his
arrest. Defendant now argues that the prosecutor violated his rights by failing to disclose the
identities of these witnesses to the defense or to assist the defense in identifying and producing
them. We disagree. We review this unpreserved claim of error for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich. 760, 763-764; 597 NW2d 130
(1999).

        Under Michigan law, after the amendment of MCL 767.40a in 1986, the prosecutor is no
longer required to produce all res gestae witnesses. People v Cook, 266 Mich. App. 290, 294-295;
702 NW2d 613 (2005). Rather,

       the prosecution must notify a defendant of all known res gestae witnesses and all
       witnesses that the prosecution intends to produce. The prosecutor’s duty to
       produce witnesses has been replaced with an obligation to provide notice of
       known witnesses and reasonable assistance to locate witnesses on defendant’s
       request. [Id. at 295 (quotation marks, citations, footnote, and some emphasis
       omitted).]

Therefore, a prosecutor’s obligations can be broken down into three parts: (1) duty to notify a
defendant of all known res gestae witnesses, (2) a duty to notify a defendant of the witnesses it
intends to produce at trial, (3) a duty to provide assistance in locating witnesses upon request by
a defendant.

        Here, none of prosecution’s duties was implicated such that it had to identify, produce, or
help produce any of the alleged witnesses. There is nothing in the record to indicate that the
prosecutor was aware of any res gestae witnesses. Also, none of the alleged witnesses were
endorsed by the prosecutor. Finally, while the prosecutor would have been obligated to assist
defendant in locating these witnesses if he had asked for such assistance, there is no evidence
that defendant ever made such a request. Accordingly, defendant has failed to establish any
plain error, and his claim fails.

       Affirmed.



                                                            /s/ Jane M. Beckering
                                                            /s/ David H. Sawyer
                                                            /s/ Henry William Saad




                                                -3-